Citation Nr: 1513255	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-05 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral leg disability, including, but not limited to residuals of stress fractures and shin splints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for a bilateral leg disability.  

The Board remanded this issue in October 2012.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2012 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine whether the Veteran had a current bilateral leg disability that is etiologically related to service, including whether it is a residual of the Veteran's documented in-service stress fractures and/or shin splints.  The VA examination was scheduled for November 2012, but the Veteran failed to report to the examination.  

According to a January 2015 Written Brief Presentation, the Veteran never received notice of the examination.  

The record reflects that the Veteran reported a change of address (from address #1 to address #2) on his February 2009 VA Form 9.  

The record reflects that the Appeals Management Center (AMC) sent a notice letter to the Veteran in October 2012 following the Board's October 2012 remand.  That letter was sent to the Veteran's old address (address #1).  Thus, it appears that the Veteran never received notice that he was being scheduled for a VA examination.  

Furthermore, it appears that the old address (address #1) was also noted on the VA Medical Center (VAMC) examination request form.  Thus, the Veteran had already moved when they sent notice of the examination to the Veteran at address #1 in 2012.  

The AMC subsequently issued a February 2013 Supplemental Statement of the Case (SSOC), which was sent to the Veteran's last address of record (address #2).  However, it appears that the Veteran did not receive the February 2013 SSOC because he reported to his representative in January 2015 that he had since returned to the original address of record (address #1).  As such, it appears that by the time the RO sent correspondence to the Veteran at address #2 in February 2013, the Veteran had already returned to his old address of record (address #1), and therefore did not receive the February 2013 SSOC.  

In light of the foregoing, the Veteran should be scheduled for another VA examination at his current address of record (address #1) which is listed in the January 2015 Written Brief Presentation prepared by the Veteran's representative.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current bilateral leg symptoms are related to disease or injury in military service.  The Veteran's correct address (address #1) is listed on the January 2015 Written Brief Presentation and the VAMC's C & P examination inquiry sheet.  

The examiner must review the claims folder and note such review in an examination report or addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current leg disability had its onset in service or is otherwise related to a disease or injury in service, including the stress fractures and shin splints noted in his service treatment records. 

The examiner should provide a rationale for the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

The examiner should specifically consider the Veteran's competent reports of symptoms that began in service and had continued since.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.  The absence of supporting medical records is not a sufficient reason to reject the Veteran's reports.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




